DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant claims 9 and 13-15 are directed o a Mg-Zn-Sn-Mn alloy as set forth in the instant claims.  The closest prior art of record is “Study on microstructure and mechanical properties of high performance Mg-Zn-Sn-Mn extruded magnesium alloy” by Ma et al and US 2016/0168678 A1 to Li et al as set forth in the office action mailed 12/06/2021. Ma discloses a Mg-Zn-Sn-Mn made by a process similar to that set forth in the instant claims.  Ma differs from the instant claims at least in that the instantly claimed product-by-process claims result in an alloy with a TS of at least 350 MPa, a YS of at least 280 MPa, and an elongation of at least 12%.  The alloys of Ma can achieve Ts in excess of 350 MPa and YS in excess of 280 MPa, and can also achieve elongations in excess of 12%, but none of the alloys of Ma simultaneously achieve the combination of a TS of at least 350 MPa, a YS of at least 280 MPa, and an elongation of at least 12%.  Li discloses an extruded Mg-Zn-Sn-Mn alloy made by a process similar to that disclosed in the instant claims.  Li differs from the instant claims at least in that the grain size of the alloy of Li is 200 nm which is much lower than the instantly claimed 10-20 μm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738